DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A computer-implemented method executed on a processor for discovering new material candidates from a chemical database, the method comprising: extracting a feature vector from a chemical formula; learning a prediction model for predicting property values from the feature vector with a sparse kernel model employing the chemical database; selecting an existing material from a list of existing materials sorted in descending order based on the predicted property values by the prediction model learned in the learning step; selecting a basis material from a list of basis materials sorted in descending order of absolute reaction magnitudes to the selected existing material; and generating the new material candidates as variants of the selected existing material with consideration of the selected basis material.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “A computer-implemented method executed on a processor for discovering new material candidates from a chemical database, the method comprising: extracting a feature vector from a chemical formula; learning a prediction model for predicting property values from the feature vector with a sparse kernel model employing the chemical database; selecting an existing material from a list of existing materials sorted in descending order based on the predicted property values by the prediction model learned in the learning step; selecting a basis material from a list of basis materials sorted in descending order of absolute reaction magnitudes to the selected existing material; and generating the new material candidates as variants of the selected existing material with consideration of the selected basis material” are treated as belonging to mental process grouping. 
Similar limitations comprise the abstract ideas of Claims 8 and 15.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a processor
In Claim 8: a computer readable program
In Claim 15: a memory, one or more processors
The additional element in the preamble of “A processor, memory and computer readable program” are not qualified for a meaningful limitation because they are generally recited and are not qualified as particular machines. 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-7, 9-14, and 15-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
	
Allowable Subject Matter

Claims 1 through 20 would be allowable if written to overcome the 101 rejection set forth in this office action and rewritten in independent form to incorporate all the limitations of their base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding Claim 1, US20180032663A1 (Yoo et al, 02-01-2018) is regarded as the closest prior art. Yoo teaches a structure-generating method for generating a structure candidate of a new material including: by a structure-generating processor: performing machine learning on a machine learning model, wherein the machine learning model is configured to provide a result based on a descriptor of a material, a physical property of the material, and a structure of the material; and generating a structure candidate of the new material based on the result of the machine learning, wherein the new material has a target physical property, and wherein the descriptor of the material, the physical property of the material, and the structure of the material are stored in a database. Yoo along all other reference do not teach individually or in combination the limitations of the claimed invention. It is for these reasons that Claim 1 and its dependencies would be allowed.
Similar reasoning is applied to Claim 8 and 15. It is for these reasons that Claim 8, its dependencies and Claim 15, along with its dependencies would be allowed.

Conclusion

The prior art made record and not relied upon is considered pertinent to applicant’s disclosure.
	Yoo et al. (METHOD AND APPARATUS FOR SEARCHING NEW MATERIAL, 2018-02-01) teaches a structure-generating method for generating a structure candidate of a new material including: by a structure-generating processor: performing machine learning on a machine learning model, wherein the machine learning model is configured to provide a result based on a descriptor of a material, a physical property of the material, and a structure of the material; and generating a structure candidate of the new material based on the result of the machine learning, wherein the new material has a target physical property, and wherein the descriptor of the material, the physical property of the material, and the structure of the material are stored in a database; Yoo et al. (METHOD AND APPARATUS FOR SEARCHING NEW MATERIAL, 2017-05-04) teaches a method for searching a new material includes: performing a learning on a material model, which is modeled based on a known material; determining a candidate material by inputting a targeted physical property to a result of the learning; and determining the new material from the candidate material; Stratis-Cullum et al. (METHOD AND USE FOR SURFACE DISPLAY OF PROTEINS AND PEPTIDE DERIVATIVES IN A BACTERIAL THERMOPHILE, 2017-03-02) teaches Provided are compositions are methods for discovery of new materials and interactions under extreme environmental conditions such as elevated temperatures at or in excess of 60° C; Bhagat et al. (Catalyst Discovery Through Pattern Recognition-based Modeling And Data Analysis, 2008-07-10) teaches The present invention is a method to determine catalyst structures by correlating experimental conditions and directing agent characteristics to catalyst products. The correlating step is carried out by a performance model such as a neural net; Kanazawa et al. (MATERIAL PROPERTY PREDICTION DEVICE AND MATERIAL PROPERTY PREDICTION METHOD, 2021-03-11) teaches a device that predicts material properties by using a material database for each matter in which a plurality of matter databases are stored.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863                

/NATALIE HULS/Primary Examiner, Art Unit 2863